REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of the 22nd
day of June, 2009 by and between interCLICK, Inc., a Delaware corporation (the
“Company”) and the person identified on the signature page of this Agreement
(the “Investor”).


WHEREAS, the Company has agreed to provide certain registration rights to the
Investor in order to induce the Investor to enter into that certain subscription
agreement with the Company (the “Subscription Agreement”).


Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:


1.           Definitions.  Unless the context otherwise requires, the
capitalized words and terms defined in this Section 1 shall have the meanings
herein specified for all purposes of this Agreement, applicable to both the
singular and plural forms of any of the terms herein defined.


“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.


“Board” means the Board of Directors of the Company.


“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.


“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.


“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.


“Effective Date” has the meaning assigned to it in Section 3(a) of this
Agreement.


“Event” has the meaning assigned to it in Section 2(b) of this Agreement.


“Event Date” has the meaning assigned to it in Section 2(b) of this Agreement.


“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).


“Excluded Forms” means registration statements under the Securities Act on Forms
S-4 and S-8, or any successors thereto.

 
1

--------------------------------------------------------------------------------

 



“Fair Market Value”  shall mean: (i) if the principal trading market for such
securities is a national securities exchange or the Over-the-Counter Bulletin
Board (“OTCBB”) (or a similar system then in use), the last reported sales price
on the principal market on the Event Date or if the Event Date is not a trading
day, the trading day immediately prior to such an Event Date; or (ii) if  (i) is
not  applicable, and if bid and ask prices for shares of Common Stock are
reported by the principal trading market or pinksheets.com (or any successor),
the average of the high bid and low asked prices so reported on the Event Date
or if the Event Date is not a trading day on the trading day immediately prior
to such Event Date.  Notwithstanding the foregoing, if there is no last reported
sales price or bid and asked prices, as the case may be, for the day in
question, then Fair Market Value shall be determined as of the latest day prior
to such day for which such last reported sales price or bid and ask prices, as
the case may be, are available, unless such securities have not been traded on
an exchange or in the over-the-counter market for 30 or more days immediately
prior to the day in question, in which case the Fair Market Value shall be
determined in good faith by, and reflected in a formal resolution of, the Board.


“Filing Date” has the meaning assigned to it in Section 2(a) of this Agreement.


“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.


“Non-Registered Shares” has the meaning assigned to it in Section 2(b) of this
Agreement.


“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.


The terms “register” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.


“Registrable Securities” means the Common Stock (i) issued to the Investor under
the Subscription Agreement and (ii) issuable upon exercise of warrants issued to
the Investor under the Subscription Agreement, (iii) any additional shares of
Common Stock issuable in connection with any anti-dilution provisions in the
Subscription Agreement including any securities of the Company issued with
respect to such Common Stock by way of a stock dividend or stock split or in
connection with a combination, recapitalization, share exchange, consolidation
or other reorganization of the Company.


“Rule 144” is defined in Section 9 of this Agreement.


“Securities Act” means the Securities Act of 1933 (or successor statute).

 
2

--------------------------------------------------------------------------------

 


“Selling Expenses” means all selling commissions, discounts, finder’s fees,
stock transfer taxes and counsel fees and expenses of the Investor, if any,
applicable to the Registrable Securities registered by the Investor.


“Shares” means the shares of Common Stock issued pursuant to the Subscription
Agreement including any Shares issued upon the exercise of warrants.


“Subscription Agreement” has the meaning assigned to it in the Whereas clause of
this Agreement.


2.           Required Registration.


(a)           Within 60 days from the date of this Agreement (the “Filing
Date”), the Company shall file with the Commission a registration statement on
Form S-1 or such other form as may be appropriate in order to permit the
Investor to publicly sell the Shares.


(b)           If: (i) the registration statement is not filed on or prior to the
Filing Date; or (ii) the Company fails to cause the registration statement to be
declared effective by the Effective Date (any such failure or breach being
referred to as an “Event,” and the date on which such Event occurs being
referred to as the “Event Date”), then, until the applicable Event is cured, the
Company shall pay to the Investor in cash or in shares of Common Stock at Fair
Market Value at the Company’s option, as liquidated damages and not as a
penalty, an amount equal to 1.0% of the total amount invested by the Investor
under the Subscription Agreement for each 30 day period (prorated for partial
periods) during which such Event continues uncured. While such Event continues,
such liquidated damages shall be paid not less often than every 30 days. Any
unpaid liquidated damages as of the date when an Event has been cured by the
Company shall be paid within seven business days following the date on which
such Event has been cured by the Company. Provided, however, the foregoing
liquidated damages shall not accrue or be otherwise charged during any period in
which the Investor may sell all Shares on any given day under Rule 144.
Notwithstanding anything herein to the contrary, to the extent that the
registration of any or all of the Registrable Securities by the Company on a
registration statement is prohibited (the “Non-Registered Shares”) as a result
of rules, regulations, positions or releases issued or actions taken by the
Commission (including its Division of Corporation Finance or any other part of
its staff) pursuant to its authority with respect to Rule 415 (or successor
rule) and the Company has registered at such time the maximum number of
Registrable Securities permissible upon consultation with the  Commission
(including its Division of Corporation Finance or any other part of its staff),
then the liquidated damages described in this Section 2(b) shall not be
applicable to such Non-Registered Shares.


3.           Obligations of the Company. If and whenever the Company is required
by the provisions hereof to effect or cause the registration of any Registrable
Securities under the Securities Act as provided herein, the Company shall:

 
3

--------------------------------------------------------------------------------

 


(a)           use commercially reasonable efforts to prepare and file with the
Commission a registration statement with respect to such Registrable Securities
and use commercially reasonable efforts to cause such registration statement to
become effective within 120 days of the date of this Agreement (the “Effective
Date”) and to remain effective as otherwise provided in this Agreement;


(b)           use commercially reasonable efforts to prepare and file with the
Commission such amendments to such registration statement (including
post-effective amendments) and supplements to the prospectus included therein as
may be necessary to keep such registration statement effective, subject to the
qualifications in Section 4(a), and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Investor  set forth
in such registration statement;


(c)            furnish to the Investor such number of copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus),
in conformity with the requirements of the Securities Act, and such other
documents, as each Investor may reasonably request, in order to facilitate the
public sale or other disposition of the Registrable Securities owned by the
Investor;


(d)           use all commercially reasonable efforts to make such filings under
the securities or blue sky laws of New York and Florida to enable the the
Investor to consummate the sale in such jurisdiction of the Registrable
Securities owned by the Investor;


(e)            notify the Investor at any time when a prospectus relating to
their Registrable Securities is required to be delivered under the Securities
Act, of the Company’s becoming aware that the prospectus included in the related
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare and furnish to the Investor a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;


(f)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;


(g)           to use commercially reasonable efforts to cause Registrable
Securities to be quoted on each trading market and/or in each quotation service
on which the Common Stock of the Company is then listed or quoted; and


(h)           notify the Investor of any stop order threatened or issued by the
Commission and take all actions reasonably necessary to prevent the entry of
such stop order or to remove it if entered.

 
4

--------------------------------------------------------------------------------

 


4.           Other Procedures.


(a)            Subject to the remaining provisions of this Section 4(a) and the
Company’s general obligation to use commercially reasonable efforts under
Section 3, the Company shall be required to maintain the effectiveness of a
registration statement until the earlier of (i) the sale of all Registrable
Securities, (ii) when all shares of Common Stock issuable upon exercise of the
Warrants are eligible to be sold under Rule 144 (or successor rule), or (iii) 12
months from the date of this Agreement. Provided, however, that the Company
shall not be required to file any post-effective amendment to any registration
statement or file any prospectus supplement under Rule 424(b)(3) of the
Securities Act beginning six months from the date of this Agreement unless and
until the Company fails to file with the Commission a Form 10-Q or Form 10-K
within the time required by the rules of the Commission including Rule 12b-25
(or any successor rule). The Company shall have no liability to the Investor for
delays in the Investor being able to sell the Registrable Securities (i) as long
as the Company uses commercially reasonable efforts to file a registration
statement, amendments to a registration statement, post-effective amendments to
a registration statement or supplements to a prospectus contained in a
registration statement (including any amendment or post effective amendments),
(ii) where the required financial statements or auditor’s consents are
unavailable or (iii) where the Company would be required to disclose information
at a time when it has no duty to disclose such information under the Securities
Act, the Exchange Act, or the rules and regulations of the Commission. Any such
delays shall be added to the periods provided in clauses (ii) and (iii) above.


(b)           In consideration of the Company’s obligations under this
Agreement, the Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(e) herein, the
Investor shall forthwith discontinue his sale of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by said Section 3(e) and, if so directed by the Company, shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in the Investor’s possession of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
 
(c)            The Company’s obligation to file any registration statement or
amendment including a post-effective amendment, shall be subject to each
Investor, as applicable, furnishing to the Company in writing such information
and documents regarding such Investor and the distribution of such Investor’s
Registrable Securities as may reasonably be required to be disclosed in the
registration statement in question by the rules and regulations under the
Securities Act or under any other applicable securities or blue sky laws of the
jurisdiction referred to in Section 3(d) herein.  The Company’s obligations are
also subject to each Investor promptly executing any representation letter
concerning compliance with Regulation M under the Exchange Act (or any successor
rule or regulation). If any Investor fails to provide all of the information
required by this Section 4(c), the Company shall have no obligation to include
his Registrable Securities in a registration statement or it may withdraw such
Investor’s Registrable Securities from the registration statement without
incurring any penalty or otherwise incurring liability to such Investors.

 
5

--------------------------------------------------------------------------------

 


(d)           If any such registration or comparable statement refers to the
Investor by name or otherwise as a stockholder of the Company, but such
reference to the Investor by name or otherwise is not required by the Securities
Act or the rules thereunder, then each Investor shall have the right to require
the deletion of the reference to the Investor, as may be applicable.


(e)           In connection with the sale of Registrable Securities, the
Investor shall (if required by law) deliver to each purchaser a copy of any
necessary prospectus and, if applicable, prospectus supplement, within the time
required by Section 5(b) of the Securities Act.


(f)           If the Registrable Securities are eligible for sale under Rule
144, the Investor shall sell the Registrable Securities under Rule 144 rather
than the registration statement; provided, however, that the Company shall
provide at the Investor’s request written confirmation that it has filed all
required reports (except Form 8-K) under Section 13 or 15(d) of the Exchange Act
during the prior 12 months.


5.           Registration Expenses.  In connection with any registration of
Registrable Securities pursuant to Section 2, the Company shall, whether or not
any such registration shall become effective, from time to time, pay all
expenses (other than Selling Expenses) incident to its performance of or
compliance, including, without limitation, all registration, and filing fees,
fees and expenses of compliance with securities or blue sky laws, word
processing, printing and copying expenses, messenger and delivery expenses, fees
and disbursements of counsel for the Company and all independent public
accountants and other Persons retained by the Company.


6.           Indemnification.


(a)           In the event of any registration of any shares of Common Stock
under the Securities Act pursuant to this Agreement, the Company shall indemnify
and hold harmless each Investor, from and against any losses, claims, damages or
liabilities, joint or several, to which each Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incident to registration or qualification of any Registrable Securities pursuant
to Section 3(d) herein, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or, with respect to
any prospectus, necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or any violation by
the Company of the Securities Act, the Exchange Act, or state securities or blue
sky laws applicable to the Company and relating to action or inaction required
of the Company in connection with such registration or qualification under the
Securities Act or such state securities or blue sky laws.  If the Company fails
to defend the Investor as required by Section 6(c) herein, it shall reimburse
(after receipt of appropriate documentation) each Investor for any legal or any
other out-of-pocket expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable to an Investor
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in said registration statement,
said preliminary prospectus, said prospectus, or said amendment or supplement or
any document incident to registration or qualification of any  Registrable
Securities pursuant to Section 3(d) hereof in reliance upon and in conformity
with written information furnished to the Company by such Investor specifically
for use in the preparation thereof or information omitted to be furnished by
such Investor or (ii) any act or failure to act of such Investor including the
failure of any Investor to deliver a prospectus as required by Section 5(e) of
the Securities Act.

 
6

--------------------------------------------------------------------------------

 


(b)           In the event of any registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, each Investor shall
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 6(a)) the Company, each director of the Company, each officer
of the Company who signs such registration statement, the Company’s attorneys
and auditors and any Person who controls the Company within the meaning of the
Securities Act, with respect to (i) any untrue statement or omission from such
registration statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, if such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Investor specifically for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus or amendment or supplement or (ii) from any other act or failure to
act of the Investor.


(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 6(a) or (b),
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action.  The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay.  In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so as to assume the defense thereof, the
indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by the indemnifying party in connection with the defense
thereof, provided, however, that, if counsel for an indemnified party shall have
reasonably concluded that there is an actual or potential conflict of interest
between the indemnified and the indemnifying party the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party, and such indemnifying party shall reimburse such indemnified
party and any Person controlling such indemnified party for the fees and
expenses of counsel retained by the indemnified party which are reasonably
related to the matters covered by the indemnity agreement provided in this
Section 6; provided, further, that in no event shall any indemnification by an
Investor under this Section 6 exceed the net proceeds from the sale of
Registrable Securities received by the Investor.  No indemnified party shall
make any settlement of any claims indemnified against hereunder without the
written consent of the indemnifying party, which consent shall not be
unreasonably withheld.  In the event that any indemnifying party enters into any
settlement without the written consent of the indemnified party the indemnifying
party shall not, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff of a release of such indemnified party from all liability
in respect to such claim or litigation.

 
7

--------------------------------------------------------------------------------

 


(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which under any indemnified
party makes a claim for indemnification pursuant to this Section 6, but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and such Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and such Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations.  Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such registration statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.


(e)           Notwithstanding any of the foregoing, except for Common Stock
registered on Form S-8, if, in connection with an underwritten public offering
of the Registrable Securities, the Company, any of the Investor and the
underwriters enter into an underwriting agreement relating to such offering
which contains provisions covering indemnification among the parties, then the
indemnification provision of this Section 6 shall be deemed inoperative for
purposes of such offering.


7.           Certain Limitations on Registration Rights.  At any time prior to
the effectiveness of any registration statement filed pursuant to this
Agreement, if the Company determines to file a registration statement with the
Commission for the public sale of its securities and the managing underwriter of
such offering offers to purchase the Registrable Securities for its own account
at the same price including underwriting discounts and applicable expenses as
paid to the Company, the Investor shall either (i) elect to include their
Registrable Securities being registered pursuant to this Agreement in the
registration statement covering the sale of the  Company’s securities, or (ii)
immediately cease  their public sales for a period of 90 days following the
effective date of the registration statement covering the sale by the
Company.  Additionally, no Investor may participate in the registration
statement relating to the sale by the Company of its Common Stock as provided
above unless such Investor enters into an underwriting agreement with the
managing underwriter and completes and/or executes all questionnaires,
indemnities and other reasonable documents requested by the managing
underwriter. Each Investor shall be deemed to have agreed by acquisition of its
Registrable Securities not to effect any public sale or distribution, including
any sale pursuant to Rule 144 under the Securities Act, of any Registrable
Securities and to use its best efforts not to effect any such public sale or
distribution of any other equity security of the Company (including any short
sale) or of any security convertible into or exchangeable or exercisable for any
equity security of the Company (other than as part of such underwritten public
offering) within 10 days before or 90 days after the effective date of such
registration statement.  In such event, the Investor shall, if requested, sign a
customary market stand-off letter with the Company’s managing underwriter, and
to comply with applicable rules and regulations of the Commission.

 
8

--------------------------------------------------------------------------------

 


8.           Allocation of Securities Included in Registration Statement.  In
the case of a registration pursuant to Section 7 for the Company’s account, if
the Company’s managing underwriter shall advise the Company and the Investor in
writing that the inclusion in any registration pursuant hereto of some or all of
(a) the Registrable Securities sought to be registered by the Investor and
securities offered by other holders, and (b) the Company’s securities sought to
be registered creates a substantial risk that the proceeds or price per unit
that will be derived from such registration will be reduced or that the number
of securities to be registered is too large a number to be reasonably sold, (i)
first, the number of Company securities sought to be registered shall be
included in such registration, and (ii) next, the number of Registrable
Securities offered by the Investor and  securities  offered by other
holders  shall be included in such registration to the extent permitted by the
Company’s managing underwriter with the number of Registrable Securities and
such other securities being registered  determined on a pro-rata basis based on
the number of Registered Securities and securities the participating holders
including the Investor desire to have registered; provided, however, that, if
any participating Investor would be required pursuant to the provisions of this
Section 7 to reduce the number of Registrable Securities that he may include in
such registration, the Investor may withdraw all or any portion of its
Registrable Securities from such registration and may resume selling shares
under the registration statement (assuming it is effective) referred to in
Section 2 after the 90-day lock-up period.


9.           Rule 144.  For one year from the date of this Agreement, the
Company covenants that it will file the reports required to be filed under the
Exchange Act and the rules and regulations adopted by the Commission thereunder
(or, in the event that the Company is not required to file such reports, it will
make publicly available information as set forth in Rule 144(c) promulgated
under the Securities Act), and it will take such further action as the Investor
may reasonably request, or to the extent required from time to time to enable
the Investor to sell their Registrable Securities without registration under the
Securities Act within the limitation of the exemption provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (b)
any similar rule or regulation hereafter adopted by the Commission
(collectively, “Rule 144”).  Upon request of the Investor, the Company will
deliver to the Investor a written statement as to whether it has complied with
such requirements.

 
9

--------------------------------------------------------------------------------

 


10.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


12.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


13.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight next business day delivery, or by facsimile
delivery followed by overnight next business day delivery, as follows:


To the Company:
interCLICK, Inc.
 
257 Park Avenue South
 
Suite 602
 
New York, NY 10010
 
Attention: Michael Mathews, Chief Executive Officer
 
Facsimile: (646) 558-1227
   
With a Copy to:
Michael D. Harris, Esq.
 
Harris Cramer LLP
 
1555 Palm Beach Lakes Boulevard
 
Suite 310
 
West Palm Beach, FL 33401
 
Facsimile: (561) 659-0701
   
To the Investor:
At the address on the signature page



or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted from the date of transmission.


14.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding relating to this
Agreement is filed, the prevailing party shall be entitled to an award by the
court of reasonable attorneys’ fees, costs and expenses.


15.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.

 
10

--------------------------------------------------------------------------------

 


16.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


17.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the internal laws of the State of
Delaware.


18.           Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be determined in accordance with the provisions of the
Subscription Agreement.


19.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


20.           Force Majeure.  The Company shall be excused from any delay in
performance or for non-performance of any of the terms and conditions of this
Agreement caused by any Force Majeure event. Force Majeure shall mean strikes,
labor disputes, freight embargoes, interruption or failure in the Internet,
telephone or other telecommunications service or related equipment, material
interruption in the mail service or other means of communication with the United
States, if the Company shall have sustained a material or substantial loss by
fire, flood, accident, hurricane, earthquake, theft, sabotage, or other calamity
or malicious act, whether or not such loss shall have been insured, acts of God;
outbreak or material escalation of hostilities  or civil disturbances,  national
emergency or war (whether or not declared), or other calamity or crises
including a terrorist act or acts affecting the United States; future laws,
rules, regulations or acts of any government (including any orders, rules or
regulations issued by any official or agency of such government), or any cause
beyond the reasonable control of such party.


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.


THE COMPANY:
 
INTERCLICK, INC.
   
By:
   
Michael Mathews, Chief Executive Officer

 
 
11

--------------------------------------------------------------------------------

 
 
INVESTOR:
   
Signature
   
Printed Name of Investor
   
Title of Authorized Signatory if Investor
is a corporation or other entity
   
Signature of spouse or co-owner, if any
 
 
Address of Investor


 
12

--------------------------------------------------------------------------------

 